ATTORNEY GRIEVANCE COMMISSION                                                                  *     IN THE
OF MARYLAND
                                                                                               *     COURT OF APPEALS

                                                                                               *     OF MARYLAND
v.
                                                                                               *     Misc. Docket AG No. 48
                                                                                                     September Term, 2020
THOMAS BULLARD DABNEY, JR.                                                                     *
                                                                                                     (No. C-11-CV-20-000082,
                                                                                               *     Circuit Court for Garrett
                                                                                                     County)

                                                                                   ORDER

                   Upon consideration of the Joint Petition for Reprimand by Consent filed by the

Attorney Grievance Commission of Maryland and the Respondent, Thomas Bullard Dabney,

Jr., it is this 26th day of March, 2021


                   ORDERED, by the Court of Appeals of Maryland, that the Respondent, Thomas

Bullard Dabney, Jr., be, and he hereby is, REPRIMANDED for violating Rules 4.2 and 8.4(d)

of the Maryland Attorneys’ Rules of Professional Conduct.




                                                                                   /s/ Mary Ellen Barbera
                                                                                        Chief Judge




 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.


                     2021-03-26 11:15-04:00




Suzanne C. Johnson, Clerk